DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 1-8, 10-12, 14-20 have been amended.
Claim 9 has been cancelled.

Response to Arguments
Applicant's arguments filed in the amendment filed 10/19/2022 have been fully considered but they are not persuasive. See rejection below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 8 of U.S. Patent No.10,931,590 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.

Current Application 17/165,859
Patent 10,931,590 B2
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 1
Claim 4
Claim 4
Claim 7
Claim 1
Claim 9
Claim 1
Claim 10
Claim 1
Claim 11
Claim 7
Claim 12
Claim 1
Claim 13
Claim 8










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morchon et al (US 2017/0019804 A1) in view of Chickering et al (US 8,001,610 B1).

Regarding claim 1, Morchon teaches a packet processing method comprising:
	receiving, by a first network device, a packet destined to match object and including match condition information (Morchon: Fig. 2; [0101], sensor node/first network device, receiving packet from another sensor node, the packet comprising a destination group identifier/match information; the packet destined for one-hop neighbors/match object information; the hop information is established in each message [0089]); 
	determining, by the first network device, a to-be-matched network device among one or more network devices according to the match object information (Morchon: [0101], determining whether a neighbor sensor node/to-be-matched device, among the neighbors sensor nodes belong to a group membership); 
	determining, by the first network device, whether device information of the first network device matches the match condition information (Morchon: [0101], a sensor node that receive the packet determines whether the sensor node matches the group membership/match condition); 
	performing, by the first network device, forwarding processing on the packet according to a match result of matching the device information of the second network device with the match condition information (Morchon: [0101]-[0105], if the sensor node matches the group membership, it re-broadcasts the packet to other sensor nodes; if the sensor node does not match the group membership, it discards the packet).  
	Morchon does not explicitly disclose matching, by the first network device, device information of the second network device with the match condition information, wherein the device information of the second network device is one or more of p[protocol role information of the network device, device role information of the first network device, or device performance information of the first network device.
	Chickering teaches matching, by the first network device, device information of the second network device with the match condition information, wherein the device information of the second network device is one or more of protocol role information of the network device (Chickering: col 3: lines 60-65, matching received packet based on protocol).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Morchon by matching, by the first network device, device information of the second network device with the match condition information, wherein the device information of the second network device is one or more of protocol role information of the network device, or device performance information of the first network device as disclosed by Chickering to provide a system for network defense utilizing endpoint health indicators and user identity (Chickering: Abstract).

Regarding claim 14, Morchon teaches a first network device (Morchon: Fig. 2, [0101], sensor node) comprising: a memory; a processor, and a network interface; wherein the memory (Morchon: Fig. 1), the processor, and the network interface are connected to each other by a bus, the memory is configured to store a group of program instructions, and the processor is configured to invoke the program instructions stored in the memory to perform the following operations: 
	triggering the network interface to receive a packet, wherein the packet is destined to match object and includes match condition information (Morchon: Fig. 2; [0101], sensor node/first network device, receiving packet from another sensor node, the packet comprising a destination group identifier/match information; the packet destined for one-hop neighbors/match object information; the hop information is established in each message [0089]); 
	determining a to-be-matched network device among one or more network devices according to the match object information (Morchon: [0101], determining whether a neighbor sensor node/to-be-matched device, among the neighbors sensor nodes belong to a group membership); 
	performing forwarding processing on the packet according to a match result of matching the device information of the second network device with the match condition information (Morchon: [0101]-[0105], if the sensor node matches the group membership, it re-broadcasts the packet to other sensor nodes; if the sensor node does not match the group membership, it discards the packet).  
	Morchon does not explicitly disclose matching, by the first network device, device information of the second network device with the match condition information, wherein the device information of the second network device is one or more of p[protocol role information of the network device, device role information of the first network device, or device performance information of the first network device.
	Chickering teaches matching, by the first network device, device information of the second network device with the match condition information, wherein the device information of the second network device is one or more of protocol role information of the network device (Chickering: col 3: lines 60-65, matching received packet based on protocol).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Morchon by matching, by the first network device, device information of the second network device with the match condition information, wherein the device information of the second network device is one or more of protocol role information of the network device, or device performance information of the first network device as disclosed by Chickering to provide a system for network defense utilizing endpoint health indicators and user identity (Chickering: Abstract).

Regarding claims 2 and 15, Morchon in view of Chickering teaches wherein the second network device is a neighboring device of the first network device, and correspondingly, the matching, by the first network device, device information of the second network device with the match condition information 20comprises: matching, by the first network device, device information of the neighboring device of the first network device with the match condition information (Morchon: [0104]).

Regarding claims 3 and 16, Morchon in view of Chickering teaches wherein the second network device is the first network 25device, and correspondingly, the matching, by the first network device, device information of the second network device with the match condition information comprises: matching, by the first network device, device information of the first network device with the match condition information (Chickering: Col 6: lines 49-67; Col 7: lines 1-53)

Regarding claims 4 and 17-20, Morchon in view of Chickering teaches wherein the performing, by the first network device, forwarding processing on the packet according to a match result of matching the device information of the second network device with the match condition information comprises: when determining that a neighboring device that is of the first network device and that 34Attorney Docket No.: 088963-1235359 (017110US) Client Reference No.: 84513067US07 matches the match condition information exists, forwarding, by the first network device, the packet to the neighboring device that is of the first network device and that matches the match condition information; and wherein the performing, by the first network device, discarding processing on the packet 5according to a match result of matching the device information of the second network device with the match condition information comprises: when determining that no neighboring device that is of the first network device and that matches the match condition information exists, performing, by the first network device, discarding processing on the packet (Morchon: [0101]-[0105], if the sensor node matches the group membership, it re-broadcasts the packet to other sensor nodes; if the sensor node does not match the group membership, it discards the packet).

Regarding claim 5, Morchon in view of Chickering teaches wherein the packet further comprises action entry information and when the device information of the second network device matches the match condition information, a processing manner of the first network device for the packet is a processing manner of forwarding processing; and 15correspondingly, the performing, by the first network device, forwarding processing on the packet according to a match result of matching the device information of the second network device with the match condition information comprises: when determining that a neighboring device that is of the first network device and that matches the match condition information exists, forwarding, by the first network device 20according to the action entry information, the packet to the neighboring device that is of the first network device and that matches the match condition information; and when no second network device that matches the match condition information exists, a processing manner of the first network device for the packet is a processing manner of 25discarding processing; and correspondingly, the performing, by the first network device, discarding processing on the packet according to a match result of matching the device information of the second network device with the match condition information comprises: when determining that no neighboring device that is of the first network device and that matches the match condition information exists, performing, by the first network device, 30discarding processing on the packet according to the action entry information (Chickering: Col 6: lines 49-67; Col 7: lines 1-53).

Regarding claim 6, Morchon teaches wherein the performing, by the first network device, forwarding processing on the packet according to a match result of matching the device information of the second network device with the match condition information comprises: 35when determining that the device information of the first network device matches the match 35Attorney Docket No.: 088963-1235359 (017110US) Client Reference No.: 84513067US07 condition information, forwarding, by the first network device, the packet to at least one neighboring device of the first network device (Morchon: [0101]-[0104]).

Regarding claim 7, Morchon teaches wherein performing, by the first network device, discarding processing on the packet comprises: discarding the packet (Morchon: [010] sensor node discards the packet).

Regarding claim 8, Morchon in view of Chickering teaches wherein the packet further comprises action entry information and when the device information of the second network device matches the match condition information, a processing manner of the first network device for the packet is a processing manner of forwarding processing; and 15correspondingly, the performing, by the first network device, forwarding processing on the packet according to a match result of matching the device information of the second network device with the match condition information comprises: when determining that the device information of the first network device matches the match condition information, forwarding, by the first network device, the packet to at least one 20neighboring device of the first network device according to the action entry information; and when the device information of the second network device does not match the match condition information, a processing manner of the first network device for the packet is a processing manner of discarding processing; and correspondingly, the performing, by the first 25network device, discarding processing on the packet according to a match result of matching the device information of the second network device with the match condition information comprises: when determining that the device information of the first network device does not match the match condition information, performing, by the first network device, discarding processing on 30the packet according to the action entry information (Chickering: Col 6: lines 49-67; Col 7: lines 1-53).

Regarding claim 9, Morchon teaches wherein: the match condition information comprises device role information (Morchon: [0100]-[0102], the packet comprises event group membership/device role), wherein the device information of the to be-matched network device comprises device role information of the to be- matched network device; and determining, by the first network device, whether the device information of the to be-matched network device matches the match condition information comprises: determining, by the first network device, whether the device role information of the to be-matched network device matches the match condition information (Morchon: [0101], sensor node determines whether it belongs to the group membership).
  
Regarding claim 10, Morchon teaches wherein: the match condition information comprises protocol role information (Morchon: [0100]-[0102], the packet comprises event group membership/device role), correspondingly, the device information of the second network device comprises device role information of the second network device; and the matching, by the first 35network device, device information of the second network device with the match condition 36Attorney Docket No.: 088963-1235359 (017110US) Client Reference No.: 84513067US07 information comprises: matching, by the first network device, the device role information of the second network device with the match condition information (Morchon: [0101], sensor node determines whether it belongs to the group membership).

Regarding claim 11, Morchon teaches wherein the packet further includes intent information, the intent information comprising network policy information (Morchon: [0101], packet includes event information such as light level/policy), and the method further comprises: executing, by the first network device according to the intent information, a network policy corresponding to the network policy information (Morchon: [0103], take action to switch on/off or change dim level).

Regarding claim 12, Morchon in view of Chickering teaches wherein 20the match condition information comprises at least two types of device information, the packet further comprises an indication flag, the indication flag is used to instruct the first network device to select device information between which and the device information of the second network device matching is to be performed, and the selected device information is one or more of protocol role information, device role information, or device performance 25information (Chickering: Col 6: lines 49-67; Col 7: lines 1-53).

Regarding claim 13, Morchon teaches wherein: the packet further includes a first group of match information and a second group of match information, each of the first group of match information and the second group of match information comprising match object information and match condition information (Morchon: [0101]-[0103], different group memberships, such as motion detection, light level).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478